Citation Nr: 0632731	
Decision Date: 10/23/06    Archive Date: 10/31/06

DOCKET NO.  03-20 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether new and material evidence has been received which is 
sufficient to reopen a previously denied claim of entitlement 
to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The veteran served on active duty from September 1981 to 
September 1985.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.

Procedural history

Service connection was previously denied for an acquired 
psychiatric disorder [then identified as a "nervous 
condition"] by a January 1994 rating decision.  
An unappealed June 1999 rating decision continued the 
previous denial.  

In September 2000, the veteran through his representative 
requested that the claim be reponed.  In the January 2002 
rating decision which forms the basis for this appeal, the RO 
found that new and material evidence sufficient to reopen the 
previously denied claim had not been received.  The veteran 
submitted a notice of disagreement (NOD) to that decision in 
May 2002; a statement of the case (SOC) was promulgated in 
June 2003; and the veteran submitted a timely VA Form 9 
[Appeal to the Board] in July 2003.

Issue not on appeal

The Board notes that the veteran's representative contended 
in August 2000 that the January 1994 denial was the product 
of clear and unmistakable error (CUE).
His accredited representative made similar assertions in a 
September 2006 Appellant's Brief.  However, the matter of CUE 
in the January 1994 RO rating decision has not been 
adjudicated by the RO, as noted by the veteran's 
representative in the September 2006 Appellant's Brief.  
Consequently, the Board is without jurisdiction to consider 
this claim.  The Board wishes to inform the veteran that he 
is free to submit a claim of entitlement to CUE to the RO, in 
particular identifying with specificity the alleged errors of 
fact and law contained in the January 1994 rating decision.

 
FINDINGS OF FACT

1.  Service connection was previously denied for an acquired 
psychiatric disorder by a January 1994 RO rating decision.  
The veteran duly was informed of that decision, including his 
right to appeal, and he did not appeal.

2.  A June 1999 rating decision confirmed and continued the 
denial of service connection for an acquired psychiatric 
disorder.  The veteran was notified of that decision by 
correspondence dated in July 1999.  No notice of disagreement 
(NOD) was received within one year from the date of that 
notification.

3.  The evidence received since the last prior denial is 
cumulative and redundant of that which was previously of 
record.


CONCLUSIONS OF LAW

1.  The January 1994 and June 1999 VA rating decisions are 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.1103 (2005). 

2.  New and material evidence has not been received which is 
sufficient to reopen the claim of entitlement to service 
connection for an acquired psychiatric disorder.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran ultimately seeks entitlement to service 
connection for an acquired psychiatric disability, variously 
diagnosed.  He essentially contends that his current 
psychiatric disorder initially began while he was serving on 
active duty.  

As was noted in the Introduction, the veteran's claim for 
service connection for PTSD has previously been finally 
denied by the RO, most recently by a  June 1999 rating 
decision.  Under such circumstances, the Board must first 
determine whether new and material evidence has been 
submitted before reopening the claim and adjudicating it on 
the merits.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996) [before considering a previously adjudicated claim, the 
Board must determine that new and material evidence was 
presented or secured for claim, making RO determination in 
that regard irrelevant].  See also Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001) [the Board has a 
jurisdictional responsibility to consider whether it was 
proper for the RO to reopen a previously denied claim].

After careful consideration of the record, and for the 
reasons stated below, the Board concludes that the benefit 
sought on appeal must be denied, because new and material 
evidence sufficient to reopen the previously denied claim has 
not been received.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA).
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002). 



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. 
§ 5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  
These requirements apply to cases, such as this one, in which 
a veteran seeks to reopen a claim based on new and material 
evidence.

VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).  
Here, the veteran was sent pre-adjudication notice by a July 
2001 letter, which was clearly prior to the January 2002 
rating decision that is the subject of this appeal.  He was 
also sent additional VCAA letters in April 2003 and in March 
2006.  For the reasons detailed below, the Board finds that, 
through these letters, the veteran has been amply informed of 
what is required of him and of VA.  

First, VA must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2006).  In this case, both the July 2001 and 
April 2003 letters summarized the elements necessary to 
establish service connection for a claimed disability.

The April 2003 letter specifically informed the veteran that 
new and material evidence was required to reopen the 
previously denied claim, and summarized the standard for 
determining "new and material evidence", tracking the 
regulatory language of 38 C.F.R. § 3.156(a).  See the April 
14, 2003 VCAA letter, pages 2-3.  The Board finds, based on 
the information provided to the veteran, that appropriate 
VCAA notice was given him pertaining to the submission of new 
and material evidence.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

Second, VA must inform the claimant of the information and 
evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  Both the July 
2001 and April 2003 letters noted that the law required VA to 
make reasonable efforts to help him get evidence necessary to 
support his claim.  In addition. Both letters contained 
language to the effect that VA would obtain relevant records 
from VA or other Federal agency or department, and that they 
would request such records from private sources.  Moreover, 
these letters indicated that VA would provide a medical 
examination if it was deemed necessary to make a decision on 
the veteran's claim.

Third, VA must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2006).  The Board observes that the 
aforementioned VCAA letters contained language indicating the 
veteran should identify any relevant evidence he wanted VA to 
request on his behalf, and that he should submit any 
necessary release for VA to obtain such evidence.  Moreover, 
the letters informed the veteran that while VA would request 
private records, it was ultimately his responsibility to make 
sure VA received the evidence.

Finally, VA must request that the claimant provide any 
evidence in his or her possession pertaining to the claim.  
See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2005).  The April 2003 VCAA letter instructed 
the veteran to "tell us about any additional information of 
evidence you want us to try to get for you."  
See the April 14, 2003 letter, page 4.  This complied with 
the "give us everything you've got" provision in 38 C.F.R. § 
3.159(b) in that the veteran was clearly informed that he 
could submit or identify evidence other than what was 
specifically requested by the RO. 

The Board further notes that the veteran has actively 
participated in the processing of his case, and the 
statements submitted in support of his claims have indicated 
familiarity with the requirements for the benefits sought on 
appeal.  Moreover, it does not appear that the veteran or his 
representative have contended that he received inadequate 
notice in this case.  See DelaCruz v. Principi, 15 Vet. App. 
143, 149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran].  

The Board is cognizant of the holding of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), in which the United 
States Court of Appeals for Veterans Claims (the Court) 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date disability.  Because a service connection 
claim is comprised of five elements, the Court further held 
that the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

In this case, the Board notes that element (1) is not in 
dispute in this case.  Elements (2) and (3) were addressed by 
the VCAA letters noted above.  Regarding elements (4) and 
(5), the March 2006 letter specifically cited to 
Dingess/Hartman, and included a detailed discussion of 
disability rating(s) and effective date(s), which largely 
tracks the Court's discussion in that decision.  

In view of the foregoing, the Board finds that the veteran 
was notified and aware of the evidence needed to substantiate 
his claims and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
him and VA in obtaining such evidence.  Accordingly, there is 
no further duty to notify.  



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

However, under the VCAA VA's statutory duty to assist a 
claimant in the development of a previous finally denied 
claim does not attach until the claim has been reopened based 
on the submission of new and material evidence.  Once a claim 
is reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the veteran's claim for a benefit under a law 
administered by VA, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c)(4)(iii) (2006).  

The Board additionally observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been afforded the opportunity to 
present evidence and argument in support of his appeal.  
He indicated on his VA Form 9 that he did not want a hearing.  
His accredited representative has submitted contentions on 
his behalf, most recently in a September 2006 Appellant's 
Brief.

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including psychoses, when 
manifested to a compensable degree within the initial post 
service year. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2005).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Congenital or developmental defects, to include personality 
disorders, are not considered to be diseases or injuries 
within the meaning of applicable legislation concerning 
service connection.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 
(2005); 
see also Winn v. Brown, 8 Vet. App. 510, 516 (1996), and 
cases cited therein. 

VA's General Counsel, however, has held that service 
connection can be granted for congenital abnormalities which 
are aggravated by service. See VAOPGCPREC 82- 90 (July 18, 
1990) [a disease considered by medical authorities to be of 
familial (or hereditary) origin by its very nature preexist 
claimants' military service; however, service connection for 
congenital, developmental or familial diseases could be 
granted if manifestations of the disease in service 
constituted aggravation of the condition].

New and material evidence

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2005).  The Court has held that, 
when "new and material evidence" is presented or secured 
with respect to a previously and finally disallowed claim, VA 
must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991). 

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  See Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed prior to August 29, 2001, [as is the case 
here] 38 C.F.R. § 3.156(a) provided that "new and material 
evidence" is evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. Part 3 (2001).  
Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  See Hodge v. West, 
115 F.3d 1356, 1363 (Fed. Cir. 1998).   

Factual background

The evidence on file at the time of the last prior denial 
includes the veteran's service medical records, statements 
from the veteran, and post-service medical records which 
cover a period through 1993.  

The veteran's service medical records reflect his psychiatric 
condition was clinically evaluated as normal on his August 
1981 enlistment examination.  He also checked the boxes on a 
concurrent Report of Medical history that he had not 
experienced depression or excessive worry, nor nervous 
trouble of any sort.  

The veteran was hospitalized in February 1984 after 
threatening to stab himself with a knife if he was forced to 
return to his ship.  At that time he reported a lifelong 
history of avoiding contact with people, failure to form 
close relationships with family members and friends.  He 
believed that people were watching him and judging him.  
Diagnosis was personality disorder traits, schizotypal.  
After 11 days, he was discharged to full duty with the 
recommendation that he be followed as an outpatient. 

No further evidence of psychiatric treatment appears in the 
veteran's service medical records.  His psychiatric condition 
was evaluated as normal on his September 1985 discharge 
examination.  He indicated on a concurrent report of medical 
history that he had not experienced depression or excessive 
worry, nor nervous trouble of any sort.  The veteran served 
his full four year term of enlistment.

The post-service medical records reflect, in pertinent part, 
that the veteran underwent periods of psychiatric 
hospitalization in October 1989, four years after his 
discharge from service, and in June and July 1993.  Diagnoses 
from the first period of hospitalization were paranoid 
schizophrenia (schizophreniform disorder), depressive 
disorder, schizoid and avoidant personality disorder, and 
social phobia.  The second period of hospitalization resulted 
in diagnoses of adjustment disorder with anxious mood; and 
schizophrenia, paranoid, chronic, moderate, treated, stable.

In addition, an October 1993 VA examination resulted in 
diagnoses of mixed personality disorder, severe, chronic with 
paranoid, obsessive-compulsive, schizotypal and avoidant 
aspects; and major depressive disorder.

The January 1994 rating decision denied service connection 
for a nervous condition/acquired psychiatric disorder, 
finding that the medical evidence of record indicated the 
veteran had a personality disorder throughout his life.  It 
was noted that service connection could not be established 
for a mixed personality disorder.
In addition, it was found that the medical evidence of record 
failed to show he incurred or aggravated a psychosis while on 
active military duty or within the presumptive period 
following separation.  The veteran was informed of that 
decision, including his right to appeal. He did not appeal.  
That decision is final.  See 38 C.F.R. §§ 3.104, 20.1103 
(2006).

A June 1999 rating decision confirmed and continued the 
denial of service connection for an acquired psychiatric 
disorder because new and material evidence had not been 
received.  Indeed, no relevant was added to the record 
between January 1994 and June 1999.  The veteran was notified 
of the June 1999 decision by correspondence dated in July 
1999.  He did not appeal.  Consequently, that decision is 
final.

The evidence added to the record since the last prior denial 
includes statements from the veteran, as well as additional 
post-service medical records which cover a period through 
2003.  These will be discussed in the Board's analysis, 
below.

Analysis

It is the Board's responsibility to determine whether new and 
material evidence has been received since the June 1999 
decision which is sufficient to reopen the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disability.

In essence, the veteran's claim of entitlement to service 
connection for an acquired psychiatric disability was denied 
by the RO because the evidence showed that while there was an 
isolated psychiatric problem in service, this was 
attributable to a personality disorder, for which service 
connection may not be granted by law.  
The evidence of record further demonstrated that veteran's 
acquired psychiatric disability was initially manifested 
several years after he left military service. 

Additional post-service medical records which have been added 
to the record since June 1999 reflect that the veteran 
continues to have an acquired psychiatric disorder, variously 
diagnosed.  An April to May 1999 psychiatric hospitalization 
report included a final diagnosis of paranoid chronic 
schizophrenia.  A May 2000 private psychiatric evaluation 
resulted in diagnoses of generalized anxiety disorder.  A 
September 2001 private psychiatric evaluation diagnosed 
provisional schizo-affective disorder, depressed type.

Nothing in the additional post-service medical records 
relates the findings of a current acquired psychiatric 
disorder to the veteran's active service, to include his 
treatment for a personality disorder therein.  In short, all 
the additional evidence reflects is that the veteran has a 
current psychiatric disorder.  Such evidence was of record at 
the time of the prior denials, to include diagnoses of 
schizophrenia.  Thus, this evidence is cumulative and 
redundant of that previously of record.  See Cornele v. 
Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 
277, 280 (1994) [medical evidence that merely documents 
continued diagnosis and treatment of disease, without 
addressing the crucial matter of medical nexus, does not 
constitute new and material evidence].

Similarly, in his statements, the veteran essentially 
contends that his psychiatric disorder originated with his 
period of active duty.  However, these are essentially the 
same contentions he advanced at the time of the last prior 
denial.  Thus, this evidence is also cumulative and redundant 
of the evidence previously of record.
See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).

There being no other evidence added to the record since June 
1999, the Board finds that the additional evidence received 
since the last prior denial is cumulative and redundant, and 
is not by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  In short, 
new and material evidence has not been received which is 
sufficient to reopen the previously denied claim in accord 
with 38 C.F.R. § 3.156(a) (2001).  Accordingly, the benefit 
sought on appeal is denied.  

Additional comments

As is discussed above, there is no duty on the part of VA to 
assist the veteran in the development of his claim in the 
absence of a reopened claim.  Although the Board is familiar 
with the case of Charles v. Principi, 16 Vet. App. 370 (2002) 
the Board views the law as not requiring VA to furnish a 
nexus opinion when a previously denied claim is not reopened.

The Board views its discussion above as sufficient to inform 
the veteran of the elements necessary to reopen his claim 
should he desire to do so in the future. 
See Graves v. Brown, 8 Vet. App. 522, 524 (1996).  In 
particular, it is incumbent upon him to submit to VA either 
medical evidence documenting ongoing treatment of psychiatric 
during the years immediately following military service, 
and/or a medical opinion which indicates that his current 
acquired psychiatric disability is related to his military 
service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000) [a veteran seeking disability benefits must establish a 
connection between the veteran's service and the claimed 
disability].

ORDER

New and material evidence not having been received which is 
sufficient to reopen the claim of entitlement to service 
connection for an acquired psychiatric disorder, the benefit 
sought on appeal is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


